IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 15, 2009
                                     No. 08-31175
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




PATSY LOUVIERE,

                                                   Plaintiff-Appellant,

versus

MICHAEL J. ASTRUE, Commissioner of Social Security,

                                                   Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                 No. 2:07-CV-549




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Patsy Louviere sought judicial review of a final decision of the Commis-
sioner of Social Security denying her claim for supplemental security income



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-31175

payments under title XVI of the Social Security Act, 42 U.S.C. §§ 416(i), 1382c.
The magistrate judge prepared a thorough and convincing Report and Recom-
mendation, suggesting that the decision of the Commissioner be affirmed and
that the complaint be dismissed. The district court agreed and entered judg-
ment accordingly; Louviere appeals.
      It is doubtful that, in her short brief, LouviereSSeven given the extra lati-
tude we accord pro se litigantsSShas presented her issues on appeal with suffi-
cient argument to comply with the applicable rules. She gives a one-page “State-
ment of the Case” in which she states her claimed disability and inability to find
work. She presents no argument as such but states the following as her “Sum-
mary of Argument”:
      In summary one of your own doctors, Dr. Galloway, has stated that
      he finds me to be disabled. I am requesting that the 5 th Circuit
      Court of Appeals helps me by reversing Judge Astrue’s decision and
      Gran[t] me disability compensation, and con[]sider me disabled[.]
      See attached ex[h]ibit showin[g] degenerative disease.

      Assuming, only for the sake of argument, that the foregoing is sufficient
to raise the issue of whether and how the district court or the Commissioner
erred, we find no error. The judgment denying relief is AFFIRMED, essentially
for the reasons given by the magistrate judge and adopted by the district court.




                                        2